Citation Nr: 0636701	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to February 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefit sought on appeal.  
The veteran's appeal regarding this claim has previous been 
before the Board in July 2004 and March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service connected for post-traumatic 
stress disorder, evaluated as 70 percent disabling; 
therefore, the veteran's disability meets the threshold 
requirements for a total disability rating based on 
individual unemployability.

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disability.


CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for a TDIU, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
this letter provided notice regarding the granting of an 
effective date and a disability rating, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided sufficient notice 
until the April 2006 letter, after the September 2001 rating 
decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued after the April 2006 notice, making all 
relevant notices pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran is service connected for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  The 
veteran asserted entitlement to a TDIU based on the severity 
of his post-traumatic stress disorder.  

The Board notes that the veteran has pancreatitis and 
diabetes mellitus.  The veteran previously asserted that his 
post-traumatic stress disorder caused him to have an alcohol 
abuse disability, which led to the pancreatitis and diabetes 
mellitus.  These claims of secondary service connection were 
denied by the Board's March 2006 decision.  At that time, the 
Board remanded the veteran's claim for a TDIU in order to 
obtain an opinion as to whether the veteran's only service-
connected disability, post-traumatic stress disorder, 
prevented the veteran from obtaining or retaining gainful 
employment.  

VA regulations provide that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, under certain requirements.  The first 
requirement under 38 C.F.R. § 4.16(a) is a determination in 
the judgment of the rating agency that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If the RO makes 
this determination, the veteran will be granted a TDIU if he 
has one service-connected disability rated at 60 percent or 
more disabling, or, if there are two or more disabilities, 
the veteran has a combined disability rated at 70 percent or 
more disabling, with one of the service connected 
disabilities rated at least 40 percent disabling.  See 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) allows for a veteran 
who does not meet the threshold requirements for the 
assignment of a total rating based on individual 
unemployability but who is deemed  by the Director of 
Compensation and Pension Services to be unable to secure and 
follow a substantially gainful  occupation by reason of 
service-connected disabilities to be rated totally disabled.  
As the veteran meets the threshold requirements of 38 C.F.R. 
§ 4.16(a), the Board does not reach an analysis of 
entitlement to the benefit under 38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board highlights that entitlement to a TDIU is based on 
the inability to maintain substantially gainful employment, 
not that he is unemployed or unable to do the work he 
previously did.  The finding that the veteran's service-
connected disabilities render him unemployable is a broader 
finding that he cannot maintaining substantially gainful 
employment.  

As noted, the veteran's claim for a TDIU was previously 
remanded for a VA examination to determine whether the 
veteran's post-traumatic stress disorder prevented the 
veteran from obtaining substantially gainful employment.  The 
Board notes that the record previously contained medical 
evidence indicating that the veteran's multiple disabilities 
rendered the veteran completely and permanently disabled.  
This determination, however, was made based on evaluation of 
disabilities that are not service connected.  There was 
previously no medical evidence which provided an opinion as 
to whether the veteran's post-traumatic stress disorder 
prevented the veteran from obtaining gainful employment.

In April 2006, the veteran underwent a VA examination that 
reviewed his evaluation for post-traumatic stress disorder 
and provided an opinion regarding how the veteran's disorder 
effected his employability.  The examiner noted review of the 
veteran's claims file.  The examiner conducted a clinical 
interview with the veteran and administered the Minnesota 
Multiphasic Personality Inventory II profile.  After the 
examination, the examiner confirmed the diagnosis of post-
traumatic stress disorder, and also diagnosed major 
depressive disorder.  The examiner opined that the veteran's 
post-traumatic stress disorder symptoms would likely limit 
job options, but would not make the veteran incapable of 
securing and maintaining employment.  The examiner noted that 
the veteran had other behavioral symptoms such as distrust of 
others, social isolation, irritability and depressive 
symptoms that did not appear to be solely the result of 
combat, and thus, could not considered bars to employment 
related to service.  The examiner found, therefore, that the 
veteran's post-traumatic stress disorder symptoms, alone, do 
not render the veteran unable to obtain or maintain gainful 
employment.

The Board finds that the veteran is not precluded from 
securing and following some form of substantially gainful 
employment as a result of the veteran's service-connected 
post-traumatic stress disorder.  In coming to this finding, 
the Board relies on the April 2006 VA examination which found 
that the veteran was not prevented from substantially gainful 
employment due to his service-connected disability.  The 
Board notes that this is the only medical evidence of record 
which provides an opinion as to whether the veteran's post-
traumatic stress disorder prevents the veteran from securing 
substantially gainful employment.  Although the Board notes 
the veteran's contention that his service-connected 
disability prevents him from obtaining substantially gainful 
employment, the Board notes that the veteran has not been 
shown to possess the medical training or expertise required 
to render such an opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's appeal is denied.


ORDER

A total disability rating based on individual unemployability 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


